DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the partition wall is in contact with the second bank” of claim 18 must be shown or the feature(s) canceled from the claim(s). Currently the Applicant’s drawings only show embodiments where the partition wall (Item 176) is NOT in contact with the second bank (Item 174).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 13, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2021/0043706) hereinafter “Kobayashi” in view of Murai et al. (US 2019/0229163) hereinafter “Murai".
Regarding claim 1, Figs. 3-5 of Kobayashi teach an electroluminescent display device (Paragraph 0002) comprising: a substrate (Item 111) on which a display area (Item 10p) displaying an image and a non-display area (Item 10q) disposed outside of the display area (Item 10p) are defined; first (Item R), second (Item G), and third (Item B) sub-pixel rows in the display area on the substrate (Item 11), the first (Item R), the second (Item G), and the third (Item B) sub-pixel rows each including a plurality of sub-pixels arranged along a first direction (Up and down across the page in Fig. 4) and disposed along a second direction (Left to right across the page in Fig. 4) perpendicular to the first direction (Up and down across the page); a light-emitting diode disposed at each of the plurality of sub-pixels and including a first electrode (Item 13), a light-emitting layer (Item 17), and a second electrode (Item 20); a dummy sub-pixel (Paragraph 0130) in the non-display area (Item 10q) on the substrate (Item 11), the dummy sub-pixel (Item 130) corresponding to the second (Item G) sub-pixel row; and where a width of the second (Item G) sub-pixel row along the second direction (Left to right across the page in Fig. 4) is larger than a width of the first (Item R) sub-pixel row and smaller than a width of the third (Item B) sub-pixel row.
Kobayashi does not teach a partition wall across the third sub-pixel row along the first direction and disposed on first electrodes of the third sub-pixel row.
	Figs. 16 and 19 of Murai teach a partition wall (Item 214b) across a third sub-pixel (Item B) row along a first direction (Up and down across the page in Fig. 16) and disposed on first electrodes (Item 221) of the third sub-pixel (Item B) row.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a partition wall across the third sub-pixel row along the first direction and disposed on first electrodes of the third sub-pixel row because it allows for portions of the sub-pixel, if desired, to be divided into light emission regions and light transmissive regions while also allowing for, if desired, both portions of the sub-pixel to be light emission regions (Murai Paragraphs 0148 and 0149). 
Regarding claim 4, Fig. 3 of Kobayashi further teaches wherein the dummy sub-pixel (Paragraph 0130) is a first dummy sub-pixel, and wherein the first dummy sub-pixel is further provided to correspond to each of the first sub-pixel (Item R) row and the third sub-pixel (Item B) row, and a second dummy sub-pixel (Paragraph 0130) is further provided to correspond to the second sub-pixel (Item G) row in the non-display area (Item 10q).
Examiner’s Note: The Examiner notes that the claim language does not structurally differentiate between the first, second and third dummy sub-pixels. Thus, any of the sub-pixels in the non-display region of Kobayashi (Item 10q) may be identified as first, second or third dummy sub-pixels, respectively. 
Regarding claim 5, Fig. 3 of Kobayashi further teaches wherein the first dummy sub-pixels are disposed between the second dummy sub-pixel and the display region (Item 10p) (See Picture 1 below).
 Examiner’s Note: The Examiner notes that the claim language does not structurally differentiate between the first, second and third dummy sub-pixels. Thus, any of the sub-pixels in the non-display region of Kobayashi (Item 10q) may be identified as first, second or third dummy sub-pixels, respectively, for purposes of reading on the Applicant’s claim language. 

    PNG
    media_image1.png
    437
    593
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Kobayashi Fig. 3)
Regarding claim 8, Fig. 3 of Kobayashi further teaches wherein the second dummy sub-pixel is disposed between the first dummy sub-pixels and the display region (Item 10p) (See Picture 2 below).
 Examiner’s Note: The Examiner notes that the claim language does not structurally differentiate between the first, second and third dummy sub-pixels. Thus, any of the sub-pixels in the non-display region of Kobayashi (Item 10q) may be identified as first, second or third dummy sub-pixels, respectively, for purposes of reading on the Applicant’s claim language. 

    PNG
    media_image2.png
    437
    593
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Kobayashi Fig. 3)
Regarding claim 13, Kobayashi further teaches where the dummy sub-pixel is a first dummy sub-pixel, wherein a second dummy sub-pixel is further provided to correspond to each of the first sub-pixel row, the second sub-pixel row and the third sub-pixel row (See Picture 3 below) in the non-display area (Item 10q), and wherein a light emitting layer of the second dummy sub-pixel is connected to the light emitting layer of the sub-pixel of a corresponding sub-pixel row to thereby form one body.
Examiner’s Note: The Examiner notes that the claim language does not structurally differentiate between the first, second and third dummy sub-pixels. Thus, any of the sub-pixels in the non-display region of Kobayashi (Item 10q) may be identified as first, second or third dummy sub-pixels, respectively, for purposes of reading on the Applicant’s claim language. 

    PNG
    media_image3.png
    437
    593
    media_image3.png
    Greyscale

Picture 3 (Labeled version of Kobayashi Fig. 3)
Regarding claim 14, Fig. 5 of Kobayashi further teaches the device further comprising a first bank (Item 14X)  disposed between adjacent sub-pixels (Items R, G and B respectively) along the first direction (Diagonally from bottom left of the page to top right in Fig. 5) and a second bank (Item 14Y) disposed between adjacent two of the first sub-pixel row (Item R), the second sub-pixel row (Item G) and the third sub-pixel row (Item B) along the second direction (Left to right across the page in Fig. 5).  
Regarding claim 16, the combination of Kobayashi and Murai teaches all of the elements of the claimed invention as stated above.
Kobayashi does not teach where the first bank and the second bank are formed as one body.
Fig. 16 of Murai teaches where a first bank (Item 214D) and a second bank (Item 214C) are formed as one body (Paragraph 0146). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first bank and the second bank of Kobayashi formed as one body as taught by Murai because it allows for a single processing step to form the first and second banks (Murai Paragraphs 0145-0146) which simplifies the manufacturing process.  
Regarding claim 17, the combination of Kobayashi and Murai teaches all of the elements of the claimed invention as stated above.
Kobayashi does not teach where a width of the partition wall is less than a width of the second bank.
Fig. 23 of Murai teaches where a width of the partition wall (Item 214B) is less than a width of the second bank (Item 214C). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the width of the partition wall to be less than a width of the second bank because it results in a partition wall that takes up less area which allows for more light to be emitted from the light emitting regions of the sub-pixel where it is present (Murai Paragraph 0144).  
Regarding claim 18, the combination of Kobayashi and Murai teaches all of the elements of the claimed invention as stated above. 
Kobayashi does not teach where the partition wall is in contact with the second bank.
Murai further teaches where the partition wall (Item 214B) is in contact with the bank (Item 214) surrounding the sub-pixel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the partition wall be in contact with the second bank because it allows for the partition wall and the bank to be formed in the same processing step which reduces manufacturing time.
Regarding claim 19, Kobayashi further teaches the device further comprising at least one thin film transistor (Item 112) between the substrate (Item 111) and the first electrode (Item 13), the first electrode (Item 13) connected to the at least one thin film transistor (Item 112).
Claims 6, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2021/0043706) hereinafter “Kobayashi” in view of Murai et al. (US 2019/0229163) hereinafter “Murai" and in further view of Nishikiori et al. (US 2018/0374909) hereinafter “Nishikiori”.
Regarding claim 6, the combination of Kobayashi and Murai teaches all of the elements of the claimed invention as stated above except where the first dummy sub-pixels corresponding to the first sub-pixel row, the second sub-pixel row and the third sub-pixel row are connected to each other.
Fig. 18 of Nishikiori teaches a display device where a first dummy sub-pixel (Item D) corresponding to a first sub-pixel row (Item R), a second sub-pixel row (Item G) and a third sub-pixel row (Item B) are connected to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first dummy sub-pixels corresponding to the first sub-pixel row, the second sub-pixel row and the third sub-pixel row are connected to each other because it allows for a larger volume of liquid ink that can be held which helps to reduce unevenness in thickness of light emitting films between subpixels by reducing a difference in drying time of ink applied to the light emitting layers of the subpixels (Nishikiori Paragraph 0283).
Regarding claim 9, the combination of Kobayashi and Murai teaches all of the elements of the claimed invention as stated above except where the first dummy sub-pixels corresponding to the first sub-pixel row, the second sub-pixel row and the third sub-pixel row are connected to each other.
Fig. 18 of Nishikiori teaches a display device where a first dummy sub-pixel (Item D) corresponding to a first sub-pixel row (Item R), a second sub-pixel row (Item G) and a third sub-pixel row (Item B) are connected to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first dummy sub-pixels corresponding to the first sub-pixel row, the second sub-pixel row and the third sub-pixel row are connected to each other because it allows for a larger volume of liquid ink that can be held which helps to reduce unevenness in thickness of light emitting films between subpixels by reducing a difference in drying time of ink applied to the light emitting layers of the subpixels (Nishikiori Paragraph 0283).
Regarding claim 11, the combination of Kobayashi and Murai teaches all of the elements of the claimed invention as stated above.
Kobayashi does not teach where a dummy light emitting layer of the dummy sub-pixel is spaced apart from the light emitting layers of the plurality of the sub-pixels of the second sub-pixel row.
Fig. 7 of Nishikiori teaches where a dummy light emitting layer (Item 123D) of a dummy sub-pixel is spaced apart from light emitting layers (Item 123) of the plurality of the sub-pixels a second sub-pixel row.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a dummy light emitting layer of the dummy sub-pixel be spaced apart from the light emitting layers of the plurality of the sub-pixels of the second sub-pixel row because it reduces unevenness in thickness of light emitting films between subpixels (Nishikiori Paragraph 0155).
Regarding claim 12, Fig. 6C of Kobayashi further teaches where the light emitting layers (Item 17) of the plurality of the sub-pixels of each of the first sub-pixel row (Item R), the second sub-pixel row (Item G) and the third sub-pixel row (Item B) are connected to each other and formed as one body.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2021/0043706) hereinafter “Kobayashi” in view of Murai et al. (US 2019/0229163) hereinafter “Murai" and in further view of Kim et al. (US 2017/0005151) hereinafter “Kim”.
Regarding claim 15, the combination of Kobayashi and Murai teaches all of the elements of the claimed invention as stated above.
Kobayashi further teaches where the second bank (Item 14Y) has a hydrophobic property (Paragraph 0154).
Kobayashi does not teach where the first bank has a hydrophilic property.
Kim teaches where a first bank (Item 171) has a hydrophilic property (Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first bank have a hydrophilic property because the hydrophilic material holds movement of the molecules in a color emitting solution which prevents a pile up phenomenon during a drying step (Kim Paragraph 0057).
Claims 2, 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2021/0043706) hereinafter “Kobayashi” in view of Murai et al. (US 2019/0229163) hereinafter “Murai" and in further view of Lee et al. (US 2020/0212134) hereinafter “Lee”.
Regarding claim 2, the combination of Kobayashi and Murai teaches all of the elements of the claimed invention as stated above.
Kobayashi further teaches where a dummy sub-pixel (Paragraph 0130) is further provided in the non-display area (Item 10q) corresponding to each of the first sub-pixel (Item R) row and the third sub-pixel (Item B) row.
Kobayashi does not teach where a total size of the dummy sub-pixel corresponding to the second sub-pixel row is larger than a total size of the dummy sub-pixel corresponding to the first sub-pixel row or the third sub-pixel row.
Fig. 8 of Lee teaches where a first dummy sub-pixel (Small Item DR and small Item DB, respectively) corresponding to each of the first sub-pixel (Item R) row and third sub-pixel (Item G) row, and a second dummy pixel (Large Item DR and Large Item DB, respectively; See Examiner’s Note 1) corresponding to (See Examiner’s Note 2) the second sub-pixel (Item G), row where a total size of the dummy sib-pixel corresponding to the second sub-pixel (Item G) row is larger than a total size of the dummy sub-pixel corresponding to the first sub-pixel (Item R) row or the third sub-pixel (Item B) row. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a total size of the dummy sub-pixel corresponding to the second sub-pixel row is larger than a total size of the dummy sub-pixel corresponding to the first sub-pixel row or the third sub-pixel row because it allows for deposition of the organic light emitting materials without needing a separate dispensing device even when fabricating a high-resolution organic light emitting display device such that fabricating costs of the OLED display device can be reduced and the OLED display device can be fabricated quickly (Lee Paragraph 0158). 
Examiner’s Note 1: The Examiner notes that the claim language does not differentiate between what structure constitutes a first or second dummy sub-pixel.
Examiner’s Note 2:The Examiner notes that the claim language does not specifically state how the dummy pixels “correspond” to the sub-pixel rows. Thus an interpretation can be made where “corresponds to” can be interpreted as at least one side of the dummy sub-pixel being in a same imaginary line as at least one side of the red, green or blue sub-pixel.
Regarding claim 3, the combination of Kobayashi, Murai and Lee teaches all of the elements of the claimed invention as stated above.
Kobayashi does not teach where a total number of the dummy subpixels corresponding to the second sub-pixel row is more than a total number of the dummy sub-pixels corresponding to the first sub-pixel row or the third sub-pixel row.
Fig. 8 of Lee teaches a total number (Two) of the dummy subpixels (Large Items DR and DB) corresponding to the second sub-pixel row (Item G) is more than a total number (One) of the dummy sub-pixels (Either of Small DR and small DB) corresponding to the first sub-pixel row (Item R) or the third sub-pixel row (Item B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a total number of the dummy subpixels corresponding to the second sub-pixel row be more than a total number of the dummy sub-pixels corresponding to the first sub-pixel row or the third sub-pixel row because it allows for deposition of the organic light emitting materials without needing a separate dispensing device even when fabricating a high-resolution organic light emitting display device such that fabricating costs of the OLED display device can be reduced and the OLED display device can be fabricated quickly (Lee Paragraph 0158). 
Regarding claim 20, the combination of Kobayashi, Murai and Lee teaches all of the elements of the claimed invention as stated above.
Kobayashi does not teach where a total number of the dummy subpixels corresponding to the second sub-pixel row are two, and a total number of the dummy sub-pixels corresponding to the first sub-pixel row or the third sub-pixel row is one.
Fig. 8 of Lee teaches a total number of the dummy subpixels (Large Items DR and DB) corresponding to the second sub-pixel row (Item G) are two, and a total number of the dummy sub-pixels (Either of Small DR and small DB) corresponding to the first sub-pixel row (Item R) or the third sub-pixel row (Item B) is one. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a total number of the dummy subpixels corresponding to the second sub-pixel row are two, and a total number of the dummy sub-pixels corresponding to the first sub-pixel row or the third sub-pixel row is one because it allows for deposition of the organic light emitting materials without needing a separate dispensing device even when fabricating a high-resolution organic light emitting display device such that fabricating costs of the OLED display device can be reduced and the OLED display device can be fabricated quickly (Lee Paragraph 0158). 
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach, suggest or motivate one having ordinary skill in the art to have the first dummy sub-pixels corresponding to the first sub-pixel row, the second sub-pixels row and the third sub-pixel row are connected to the second dummy sub-pixel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891